Superior Court
                                              of the
                                      State of Delaware

Jan R. Jurden                                                     Leonard L. Williams Justice Center
President Judge                                                   500 North King Street, Suite 10400
                                                                  Wilmington, Delaware 19801-3733
                                                                  Telephone (302) 255-0665


                                        April 21, 2021


Antonio Russell
SBI# 00836045
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

       RE: State v. Antonio Russell, ID No. 1707010054

Dear Mr. Russell:

      The Court has received your Motion for Credit for Time Previously Served
dated December 22, 2020.1 In your Motion, you ask the Court to credit you the 115
days during which you were in the custody of the Department of Correction—from
April 1, 2017 to July 25, 2017.2

       As the State notes in its response, however, your April 1, 2017 detention was
related to a different criminal case: ID No. 1703022659.3 You filed your Motion in
ID No. 1707010054. In fact, you acknowledge in your Motion that you were
“incarcerated on 7/25/17 for the above captioned matter” (i.e., ID No. 1707010054).4

      The Court cannot apply the time that you served in one criminal case against
the sentence that you received in a different criminal case.5 Accordingly, your
Motion is DENIED.

1
  D.I. 73.
2
  Id.
3
  D.I. 119.
4
  D.I. 73.
5
  Preston v. State, 2017 WL 6336903, at *1 (Del. Dec. 11, 2017) (affirming the Superior Court’s
denial of a motion for credit for time pervious served because the defendant “sought credit in the
wrong case”).
     IT IS SO ORDERED.

                                   Very truly yours,
                                   /s/Jan R. Jurden

                                   Jan R. Jurden, President Judge



JRJ:mls
cc: Prothonotary
     Matthew B. Frawley, DAG




                               2